Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 27-46 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 27) “a plurality of front controls removably coupled to the apparatus through the front face of the case to releasably connect with actuators disposed at least partially within the case, each of the plurality of front controls configured to be operated by a thumb of the user to provide additional inputs to the program executing on the computing device; a face plate with a plurality of apertures, the face plate configured to removably couple to the case so that the plurality of front controls extend through the plurality of apertures, wherein at least one of the plurality of openings in the face plate has a cross shape; wherein one or more of the plurality of front controls are removable by detaching the face plate from the front face and decoupling one or more of the plurality of front controls from the apparatus without disassembling the case”, (with respect to Claims 38, 46) “at least one front control removably coupled to the controller through the front face of the case to releasably connect with at least one actuator disposed at least partially within in the case, the at least one front control configured to be operated by a thumb of the user to provide an additional input to the program executing on the computing device; a face plate with a plurality of apertures, the face plate configured to removably couple to the case so that the at least one front control extends through one of the plurality of apertures; and at least one back control located at the back face of the case in a position to be operated by a middle, ring, or little finger of the user to provide a third input to the program executing on the computing device, wherein the at least one front control is removable by detaching the face plate from the front face and decoupling the at least one front control from the apparatus without disassembling the case”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A removable input apparatus for a game console is well known in the art. For instance, Schmitz (2016/0361635) in view of Dornbusch et al. (2017/0001109) and Lee (2014/0323220) teaches a removable input apparatus for a game console. However, Schmitz in view of Dornbusch and Lee is silent on “a plurality of front controls removably coupled to the apparatus through the front face of the case to releasably connect with actuators disposed at least partially within the case, each of the plurality of front controls configured to be operated by a thumb of the user to provide additional inputs to the program executing on the computing device; a face plate with a plurality of apertures, the face plate configured to removably couple to the case so that the plurality of front controls extend through the plurality of apertures, wherein at least one of the plurality of openings in the face plate has a cross shape; wherein one or more of the plurality of front controls are removable by detaching the face plate from the front face and decoupling one or more of the plurality of front controls from the apparatus without disassembling the case”, (with respect to Claims 38, 46) “at least one front control removably coupled to the controller through the front face of the case to releasably connect with at least one actuator disposed at least partially within in the case, the at least one front control configured to be operated by a thumb of the user to provide an additional input to the program executing on the computing device; a face plate with a plurality of apertures, the face plate configured to removably couple to the case so that the at least one front control extends through one of the plurality of apertures; and at least one back control located at the back face of the case in a position to be operated by a middle, ring, or little finger of the user to provide a third input to the program executing on the computing device, wherein the at least one front control is removable by detaching the face plate from the front face and decoupling the at least one front control from the apparatus without disassembling the case”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715